Title: From George Washington to Robert Hunter Morris, 1 January 1756
From: Washington, George
To: Morris, Robert Hunter

 

[Winchester, 1 January 1756]
To the Honourable Robert Hunter Morris. Governour of Pennsylvania.Honourable Sir,

I am sorry it has not been in my power to acknowledge the receipt of yours until now. At the time that your Letter came to Winchester, I was at Williamsburgh; before I got back, it was conveyed thither; and so from place to place has it been tossing almost until this time.
There is nothing more necessary than good intelligence to frustrate a designing Enemy: and nothing that requires greater pains to obtain. I shall therefore chearfully come into any measures you can propose to settle a correspondence for this salutary end: and you may depend upon receiving (when the provinces are threatened) the earliest and best intelligence I can procure.
I sympathized in a general concern to see the inactivity of your province, in a time of iminent danger: but am pleased to find, that a feeling sense of wrongs, has rouzed the spirit of your martial Assembly to vote a sum; which with your judicious application, will turn to a general good.
We took some pretty vigorous measures to collect a force upon our frontiers, upon the first alarm; which have kept us peaceable ever since: how long this may last, is uncertain. Since that force (which were Militia) are disbanded; and the Recruiting Service almost stagnated.
If you propose to levy Troops; and their destination is not a secret; I should be favoured, were I let into the scheme; that we may act conjunctly, so far as the nature of things will admit. Pray direct to me, at Alexandria; to which place I design to go, in about ten days from this. I am &c.

G:W.
Winchester, January 1st 1756.    

